DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
2.	Applicant has amended the claims such that there is no longer an invocation of 35 U.S.C. 112(f) (i.e., means plus function language).

Claim Objections
3.	The objections to claims 1, 13, and 14 are withdrawn in view of the amendments filed.

Claim Rejections - 35 USC § 112
4.	The rejections of claim 13, and thus dependent claim 14, and claim 14, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the amendments filed.

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 1, and thus dependent claims 5, 9-11, and 13-14, claim 21, and thus dependent claims 22-25, claim 26, and thus dependent claims 27-30, and claims 9, 23, and 28, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1, 21, and 26 are addressed concurrently.  The claims have been amended to recite that the resistive heater is embedded in the insulator which fails to meet the written description requirement.  The disclosure supports that the heating element may be enclosed in an insulator material (i.e., the claimed “an insulator”) (P39 of the PGPUB; original claim 6).  The difference is slight; however, the terms are not identical in meaning. For example, the prior art previously applied to Fuls (WO 2012/153230) (copy previously provided) teaches a resistive heating element (P7/L1-4), which comprises a printed circuit board 4 (“an insulator”) having a sinuous electrical conductor formed to serve as the electrically conductive heating element 5 on the surface thereof that is enclosed in the printed circuit board 4 (“insulator”) (see Fig. 4), wherein it cannot be said that the electrically conductive heating element 5 is embedded in the printed circuit board 4 (“insulator”).  Thus, the prior art reference previously applied demonstrates the distinction in meaning between “enclosed” as recited in the instant specification versus “embedded” as newly added to the claim set.
Claims 9, 23, and 28 each recite that a first surface of the resistive heater extends over at least 50 percent of a second surface of the first battery cell that is adjacent to the first surface.  The feature is not supported by the disclosure; the disclosure instead teaches that it a first surface of the battery cell spacer/electrically insulated heating element that extends over at least 50 percent of the second surface of the first battery cell (P25, 41; original claim 9).  In other words, the combination of the insulator + resistive heater (i.e., the electrically insulated heating element) is the component within the disclosure that is supported as having a first surface that extends over at least 50 percent of a second surface of the first battery cell that is adjacent to the first surface; not just the resistive heater component.
Appropriate correction is required.  

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 1, and thus dependent claims 5, 9-11, and 13-14, claim 21, and thus dependent claims 22-25, and claim 26, and thus dependent claims 27-30, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 21, and 26 are addressed concurrently.  The term “thick-film” in claims 1, 21, and 26 is a relative term which renders the claim indefinite. The term “thick” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
A “thick-film” resistive heater does not have a standard definition within the state of the prior art.  For example, Wermbter (US 2004/0155023) defines a thick film heater as 5-100 μm and a thin film heater as 0.5-5 μm (P27).  On the other hand, Bardelebene (US 2019/0277578) teaches a thick film heater as one in which the coatings are > 1 μm in thickness with a thickness range of 1-700 μm, whereas “thin film” refers to nano or submicron thick coatings (P102).   Thus, if a prior art reference taught a 2 μm film heater, Wermbter would define this as a thin film heater whereas Bardelebene would define this as a thick film heater.  Accordingly, what is and is not considered a thick film heater varies within the state of the prior art (i.e., there is not a standard definition), and the instant specification does not provide a definition or standard for ascertaining the requisite degree of the term as utilized in the claim.  Accordingly, the claims are rendered indefinite.
	Appropriate correction is required.  

Claim Rejections - 35 USC § 102
9.	The rejection of claims 1-3, 7, 9-11, 13, 15-16, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Fuls (WO 2012/153230) (copy previously provided) is withdrawn in view of the amendments made.  All rejections pending from this are also withdrawn.

10.	Claims 1, 5, 9, 11, 13, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriura et al. (WO 2019/136546) (using US 2020/0350535 as a copy thereof with reference thereto, the reference being cited in each prior Office Action in the pertinent prior art section by the Examiner).
	Regarding claim 1, Moriura teaches a battery module 10 for powering propulsion of an electric vehicle (non-limiting, intended use language, although taught by Moriura- P2, 334), the battery module 10 (Fig. 1) comprising: 
a first battery cell 1 and a second battery cell 1 arranged in parallel with the first battery cell (Fig. 1; P67-68); and
a battery cell heater 3b/30C (“spacer”) (Fig. 1, 11, 12A-B; 30C being a specific embodiment of 3b) disposed between the first battery cell and the second battery cell (Fig. 1; P75-78), the battery cell spacer 3b/30C (Figs. 11, 12A-B) comprising: 
an insulator (34A, 35A) configured to electrically insulate the first battery cell from the second battery cell [P144:  34A, 35A are made of a dielectric material (i.e., an insulating material) with polyimide exemplified, among others (P138-139]; and 
a resistive heater 37 embedded in the insulator (34A, 35A) (P78; 177-191; Fig. 11, 12A-12B), wherein the resistive heater comprises a ceramic heater or a resin (i.e., polymer) heater, among others (P182-183, 274-289; not limited to entire disclosure).
Other embodiments of Moriura read on the claims and are not enumerated here.
	Regarding claim 5, Moriura teaches wherein the insulator (34A, 35A) comprises a polymer film (P138-139, 144).
Regarding claim 9, Moriura teaches by way of illustration that a first surface of the resistive heater 37 extends over at least 50 percent of a second surface of the first battery cell that is adjacent to the first surface (Figs. 1, 3, 11-13).  Moriura also teaches wherein a first surface of the [spacer 3b/30C – compact prosecution rejection] extends over at least 50 percent of a second surface of the first battery cell that is adjacent to the first surface (Figs. 1-3, 11, 13 15, 16-17; entire disclosure).
Regarding claim 11, Moriura teaches wherein the battery cell spacer 3/30C comprises a connector (the wires illustrated in Fig. 1) configured to electrically couple the resistive heater 37 to a power supply unit 5 (“power source”) (P80-81, 182; Fig. 1, 12A-12B).  
Regarding claim 13, Moriura teaches wherein the battery module 10 further comprises a case 2 (“housing”), and wherein the power supply unit 5 (“power source”) is located outside of the case 2 (“housing”) of the battery module 10 (Fig 1; P73-74).  
Regarding claim 26, Moriura teaches an electric vehicle (P334) comprising [the battery module as defined in claim 1, the rejection of which is incorporated in its entirety to the present rejection and not repeated here]; and a power supply unit 5 (“a power source”) electrically coupled to the resistive heater 37 (P81; Fig. 1).  
Regarding claim 27, Moriura teaches wherein the insulator (34A, 35A) comprises a polymer film (P138-139, 144).
Regarding claim 28, Moriura teaches by way of illustration that a first surface of the resistive heater 37 extends over at least 50 percent of a second surface of the first battery cell that is adjacent to the first surface (Figs. 1, 3, 11-13).  Moriura also teaches wherein a first surface of the [spacer 3b/30C – compact prosecution rejection] extends over at least 50 percent of a second surface of the first battery cell that is adjacent to the first surface (Figs. 1-3, 11, 13 15, 16-17; entire disclosure).
Claim Rejections - 35 USC § 103
11.	Claims 10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Moriura et al. (WO 2019/136546) (using US 2020/0350535 as a copy thereof with reference thereto) as applied to at least claims 1 and 26 above.
Regarding claims 10 and 29, Moriura teaches wherein the battery cell spacer 30C defines a thickness of 0.207 mm- 316 mm given each component has its thickness disclosed as:
34A, 35B each may each be 0.05 mm- 2 mm (P144);
31A (first electrode) is 100 μm (0.1 mm) - 10 cm (=100 mm) (P121);
32A (second electrode is 1 μm (=0.001 mm)- 10 mm (P134);
dielectric material 33A is 20 nm (=0.00002 mm)- 2 mm (P141);
conducting heating element 37 is 5 μm (=0.005 mm) - 10 cm (=100 mm)  (P183); and
elastic body 38 is 1 μm (=0.001 mm) – 10 cm (=100 mm)  (P180).   
In the case where the claimed range "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
	Furthermore, the courts have held the following:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382

Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Thus, it is further considered an obvious expedient, in the absence of new or unexpected results for which objective evidence exists that is fully commensurate in scope with the claim presented, to determine the overall optimum or workable thickness range of battery cell spacer 30C given Moriura teaches suitable thickness ranges of each component of battery cell spacer 30C.

12.	Claims 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Moriura et al. (WO 2019/136546) (using US 2020/0350535 as a copy thereof with reference thereto) as applied to at least claims 1, 11, and 26 above, and further in view of Campf (US 5,986,243).
Regarding claims 14 and 30, Moriura teaches power supply unit 5 (“power source”) configured to supply a power to heater 3/30C (P81), but does not explicitly teach the type of power supply unit 5 (“power source”) utilized.  Campf teaches analogous art of providing a power source (batteries 84 within power pack 16) to a resistive heater 10 in the arrangement shown below (Fig. 1) with the power pack 16 also located outside relative to the resitive heater 10, and in the form of a 12 V battery (C3/L17-C4/L61; full disclosure):

    PNG
    media_image1.png
    555
    592
    media_image1.png
    Greyscale

Selecting this specific, known power source (12-V battery) as taught by Campf for the power supply unit 5 (“power source”) of Moriura to power an analogous component (insulated resistive heater/spacer 3/30C of Moriura) is held prima facie obvious as the selection of a known component based on its suitability for its intended use supports a prima facie obviousness determination (MPEP § 2144.07):  
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("…selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to look to a known power supply unit 5 (“power source”) of the prior art such as the 12-V battery of Camp and utilize it as the power supply unit 5 (“power source”) of Moriura to power an analogous component (resistive heater 3/30C of Moriura)
in order to provide an appropriate means to power the insulated resistive heater/spacer 3/30C of Moriura.

13.	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Moriura et al. (WO 2019/136546) (using US 2020/0350535 as a copy thereof with reference thereto) in view of Li et al. (US 2017/0256832) (each reference being previously cited in the pertinent prior art sections of the prior Office Actions by the Examiner).
Regarding claim 21, Moriura teaches a battery module 10 for powering propulsion of an electric vehicle (non-limiting, intended use language, although taught by Moriura- P2, 334), the battery module 10 (Fig. 1) comprising: 
a first battery cell 1 and a second battery cell 1 arranged in parallel with the first battery cell (Fig. 1; P67-68); and
a battery cell heater 3b/30C (“spacer”) (Fig. 1, 11, 12A-B; 30C being a specific embodiment of 3b) disposed between the first battery cell and the second battery cell (Fig. 1; P75-78), the battery cell spacer 3b/30C (Figs. 11, 12A-B) comprising: 
an insulator (34A, 35A) configured to electrically insulate the first battery cell from the second battery cell [P144:  34A, 35A are made of a dielectric material (i.e., an insulating material) with polyimide exemplified, among others (P138-139]; and 
a resistive heater 37 embedded in the insulator (34A, 35A) (P78; 177-191; Fig. 11, 12A-12B), wherein the resistive heater comprises a ceramic heater or a resin (i.e., polymer) heater, among others (P182-183, 274-289; not limited to entire disclosure).
Moriura further teaches a power supply unit 5 (“a power source”) electrically coupled to the resistive heater 37 (P81; Fig. 1).  
	Moriura only teaches a single battery module, and does not teach the construct of a battery pack comprising two or more battery modules, wherein a power source is electrically coupled to the resistive heater of all of the two or more battery modules as claimed.  
	In the same field of endeavor, Li teaches a battery package (“battery pack”) for powering propulsion of an electric vehicle (non-limiting, intended use language, although taught by Li- P2-3, 45), the battery package (Fig. 1) comprising: two or more battery modules 11, each battery module comprising a first battery cell and a second battery cell arranged in parallel with the first battery cell (Figs. 2b, 2c, 3a, 3b, 4a, 5a), each battery module 11 utilizing heaters 121 with a single power source (“a charging pile or household power supply”) electrically coupled to the heaters 121 of all of the two or more battery modules 11 (Fig. 1; P49).  It is thus a known construct to provide a plurality of battery modules 11 to achieve a battery package (“battery pack”), thereby providing the predictable and well-known result of increasing the voltage/power output to meet a given voltage/power need of the vehicle/device the system is powering, and when utilizing heaters 121 within each of the modules 11, to provide a power source (“a charging pile or household power supply”) electrically coupled to the respective heater 121 of all of the two or more battery modules in order that they may all be heated and operational (Fig. 1; P49). 
	Therefore, it would have been obvious to one having ordinary skill in the art a the effective filing date of the invention to provide multiple battery modules 10 of Moriura such that they are electrically configured as a battery package (“battery pack”), thereby providing the predictable and well-known result of increasing the voltage/power output to meet a given voltage/power need of the vehicle/device the system is powering, and to provide a single power source (“a charging pile or household power supply”) electrically coupled to the heater 37 of all of the two or more battery modules 10 in order that they may all be heated given Li teaches such a construct is known and allows for all heaters to be heated and operational (Fig. 1; P49), and further provides the predictable results of not requiring separate power sources for each battery module 10 such that the overall construct is simplified and less costly.  
Regarding claim 22, Moriura teaches wherein the insulator (34A, 35A) comprises a polymer film (P138-139, 144).
Regarding claim 23, Moriura teaches by way of illustration that a first surface of the resistive heater 37 extends over at least 50 percent of a second surface of the first battery cell that is adjacent to the first surface (Figs. 1, 3, 11-13).  Moriura also teaches wherein a first surface of the [spacer 3b/30C – compact prosecution rejection] extends over at least 50 percent of a second surface of the first battery cell that is adjacent to the first surface (Figs. 1-3, 11, 13 15, 16-17; entire disclosure).

14.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Moriura et al. (WO 2019/136546) (using US 2020/0350535 as a copy thereof with reference thereto) in view of Li et al. (US 2017/0256832) as applied to at least claim 21 above.
Regarding claim 24, Moriura teaches wherein the battery cell spacer 30C defines a thickness of 0.207 mm- 316 mm given each component has its thickness disclosed as:
34A, 35B each may each be 0.05 mm- 2 mm (P144);
31A (first electrode) is 100 μm (0.1 mm) - 10 cm (=100 mm) (P121);
32A (second electrode is 1 μm (=0.001 mm)- 10 mm (P134);
dielectric material 33A is 20 nm (=0.00002 mm)- 2 mm (P141);
conducting heating element 37 is 5 μm (=0.005 mm) - 10 cm (=100 mm)  (P183); and
elastic body 38 is 1 μm (=0.001 mm) – 10 cm (=100 mm)  (P180).   
In the case where the claimed range "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
	Furthermore, the courts have held the following:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382

Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Thus, it is further considered an obvious expedient, in the absence of new or unexpected results for which objective evidence exists that is fully commensurate in scope with the claim presented, to determine the overall optimum or workable thickness range of battery cell spacer 30C given Moriura teaches suitable thickness ranges of each component of battery cell spacer 30C.

15.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Moriura et al. (WO 2019/136546) (using US 2020/0350535 as a copy thereof with reference thereto) in view of Li et al. (US 2017/0256832) as applied to at least claim 21 above, and further in view of Campf (US 5,986,243).
Regarding claim 25, Moriura as modified by Li teaches the “power source” comprises a charging pile or household power supply (P49), but does not explicitly teach a 12-V battery or 48-V battery as claimed.  Campf teaches analogous art of providing a power source (batteries 84 within power pack 16) to a resistive heater 10 in the arrangement shown below (Fig. 1) with the power pack 16 in the form of a 12 V battery (C3/L17-C4/L61; full disclosure):

    PNG
    media_image1.png
    555
    592
    media_image1.png
    Greyscale

Selecting this specific, known power source (12-V battery) as taught by Campf for the power source of modified Moriura to power an analogous component (resistive heaters/spacers 3/30C of Moriura) is held prima facie obvious as the selection of a known component based on its suitability for its intended use supports a prima facie obviousness determination (MPEP § 2144.07):  
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("…selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to look to a known power sources of the prior art such as the 12-V battery of Camp and utilize it as the power source of modified Moriura to power an analogous component (resistive heaters 3/30C of Moriura).

Response to Arguments
16.	Applicant’s arguments filed 9/23/2022 with respect to the prior Office Action rejection(s) of the claims have been fully considered, wherein the amendments provided to the claims have overcome the prior Office Action rejection against the claims under 35 U.S.C. 102(a)(1) as anticipated by Fuls (WO 2012/153230) (copy previously provided).
Here, it is noted that a rejection under 35 U.S.C. 103 against the claims could be made once “embedded” is corrected to “enclosed” (see 35 U.S.C. 112(a)/first paragraph rejection) in terms of Fuls (WO 2012/153230) in view of Hilligoss et al. (US 2018/0205055) (previously cited in the pertinent prior art section of each prior Office Action).  Specifically,  Fuls teaches wherein the electrically insulated heating element is a resistive heating element (P7/L1-4), which comprises a printed circuit board 4 (“an insulator”) having a sinuous electrical conductor formed to serve as the electrically conductive heating element 5 on the surface of an electrically insulating support panel (P8/L13-20) as illustrated in Fig. 4 (P8/L22-29) such that the sinuous electrical conductor is enclosed in the printed circuit board 4 (“insulator”).  Fuls fails to disclose whether the sinuous electrical conductor is in the form of a wire or a foil; however, Hilligoss teaches analogous art of a battery module in which a heater for generating heat is placed between battery cells (Figs. 5-6), wherein the heater 24 includes a laminated copper foil heating element 24b (P91) (i.e., “a foil heater”) having the same form/shape as Fuls, the foil resistive heater enclosed in the insulator 24a:

    PNG
    media_image2.png
    628
    523
    media_image2.png
    Greyscale


	Alternatively, any of the known resistive heater elements taught within the prior art cited in the prior Office Action within the pertinent prior art section (or any prior art resistive heater element) could be substituted as the resistive heater element of Fuls (or Moriura for that matter) given the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143).  Thus, in general, unless there is a novel resistive heater element within the instant specification,  the selection of a previously known resistive heater construct is considered prima facie obvious as the selection of a known component based on its suitability for its intended use supports a prima facie obviousness determination (MPEP § 2144.07):  
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("…selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

Conclusion
17.	The prior art previously made of record and not relied upon considered pertinent to applicant's disclosure is repeated here:
	Bauer et al. (US 2021/0075072) – elements 6 are electric heating elements between battery cells 2:

    PNG
    media_image3.png
    410
    412
    media_image3.png
    Greyscale

Daniel et al. (US 2013/0108896) – Fig. 1 below shows element 14 which is an electric heater located between cells (See also Fig. 2):

    PNG
    media_image4.png
    455
    599
    media_image4.png
    Greyscale

Kim et al. (US 2015/0144614):

    PNG
    media_image5.png
    421
    483
    media_image5.png
    Greyscale

Kodama et al. (US 2014/0079967): 

    PNG
    media_image6.png
    254
    598
    media_image6.png
    Greyscale

Hilligloss et al. (US 2018/0205055) - (element 24 is a heating element):

    PNG
    media_image7.png
    540
    543
    media_image7.png
    Greyscale

Kritzer et al. (US 2012/0219839):

    PNG
    media_image8.png
    522
    572
    media_image8.png
    Greyscale

See also Gross (US 2014/0287293); Sutherland et al. (US 2017/0338534); and Xiao et al. (US 2019/0097205).
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729